THIRD DIVISION
                             MILLER, P. J.,
                       MCFADDEN and MCMILLIAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       May 20, 2016




In the Court of Appeals of Georgia
 A16A0188. MALONE v. THE STATE.

      MCMILLIAN, Judge.

      William Malone was convicted by a jury of possession of a firearm by a

convicted felon in violation of OCGA § 16-11-131. He appealed to this Court, but his

appeal was dismissed for failure to timely file his brief on appeal. Following the

return of the remittitur, the trial court granted Malone’s motion for out-of-time appeal

and appointment of new appellate counsel. New appellate counsel filed an amended

motion for new trial, which the trial court denied. Malone then timely filed this

appeal, asserting in his sole enumeration of error that the evidence was insufficient

to support his conviction. As more fully set forth below, we now affirm.
      Construed to support the jury’s verdict,1 the evidence shows that at

approximately 11:30 p.m. on November 20, 2013, Officer Brian Notestine with the

Gwinnett County Police Department stopped the driver of a silver Mercedes,

subsequently identified as Malone, because of a tag violation. Officer Notestine

approached the driver’s side of the vehicle and obtained Malone’s driver’s license.

During the process of checking Malone’s driver’s license, which was valid, Officer

Notestine discovered that there was an outstanding warrant for Malone’s arrest.

Officer Notestine also confirmed that at the time of the stop, Malone, who was

sometimes employed as a driver for a vehicle transportation company, was driving

the Mercedes from an automobile auction to an automobile dealership for his

employer.

      Officer Notestine placed Malone under arrest and then patted him down before

placing him in the back of the police car. During the pat-down, Officer Notestine

found seven .380 caliber bullets in Malone’s exterior right front jacket pocket. Officer

Notestine proceeded to conduct a walk-around search of the Mercedes, and looking

in from the passenger side, saw a black and chrome object protruding up about two

inches between the front console and seat. Officer Notestine stated that based on his

      1
          Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979).

                                           2
knowledge, training and experience, he believed the object to be a grip of a handgun,

so he opened the car door and retrieved the object, which was subsequently identified

as a Lorcin model L380.

      Officer Notestine cleared the weapon and found that the magazine of the gun

was fully loaded with seven .380 caliber rounds. The inside of the vehicle was

searched, and two more bullets were found on the floorboard of the front passenger

seat, which made a total of 16 bullets recovered by police. However, only 14 bullets

were introduced into evidence at trial, and Officer Notestine testified that the

evidence introduced at trial was all the evidence found by police.

      The owner of the transportation company and the service manager of the

auction facility also testified at trial. The service manager explained that each vehicle

purchased at auction is visually inspected before it is allowed to leave the auction

yard, and that this inspection includes the floorboards and seats of the interior of the

car as well as the trunk. The transportation company owner confirmed this process

and also explained that for certain sales the purchaser has the option of a post-sale

inspection, which includes a more thorough inspection of the inside and outside of

the car. He stated that such an inspection was performed on the silver Mercedes

Malone was driving at the time of the stop.

                                           3
      On appeal, Malone argues that the evidence was insufficient to show he was

in possession of the gun and that all the State showed was that he was simply the last

person to be in possession of the car in which the gun was found.2 To support his

argument, he points to certain discrepancies in the evidence, such as the fact that

Officer Notestine testified that he recovered a total of 16 bullets out of the car, but

only 14 bullets were introduced into evidence, and to the fact that numerous other

people had access to the vehicle during the auction process. These arguments,

however, are unavailing. “As long as there is some competent evidence, even though

contradicted, to support each fact necessary to make out the State’s case, [the

appellate court] must uphold the jury’s verdict.” Rankin v. State, 278 Ga. 704, 705

(606 SE2d 269) (2004). And it was for the jury, not this Court, to determine the

credibility of the witnesses and to resolve any conflicts and inconsistencies in the

evidence. Id. The evidence presented at trial showed that the gun was found in close

physical proximity to Malone and that he had in his pocket the exact number of the

proper caliber bullets to completely reload the gun. And although others had access

to the car before he took possession of it, the evidence authorized the conclusion that


      2
          It was stipulated at trial that Malone had previously been convicted of a
felony.

                                          4
the car had been visually inspected at a point close in time to when Malone had sole

access to the inside of the vehicle and no weapons had been observed. This and other

evidence presented at trial was sufficient to authorize a rational trier of fact to find

Malone guilty beyond a reasonable doubt of the crime of possession of a firearm by

a convicted felon. Senior v. State, 277 Ga. App. 197, 197-98 (626 SE2d 169) (2006)

(to support a conviction for possession of a firearm by a convicted felon, the State

need only prove that the accused is a convicted felon and in possession of a firearm

as defined in 16-11-131 (a) (2)). Accordingly, Malone’s sole enumeration of error on

appeal is without merit, and the judgment is affirmed.

      Judgment affirmed. Miller, P. J., and McFadden, J., concur.




                                           5